Citation Nr: 1640935	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-39 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to February 2006. 

This matter was raised in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) when the Veteran's claim for entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) was before the Board in June 2014.  The Board remanded the claim and a Supplemental Statement of the Case (SSOC) was issued in May 2015.  The issue has been returned to the Board for adjudication.  

In August 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  


FINDING OF FACT

The evidence of record does not persuasively show that the Veteran's PTSD precludes him from following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter in January 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The June 2014 remand instructions pertinent to deciding the claim included providing the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The remand also instructed the RO to provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The AOJ provided the notice as well as the form in January 2015.  The Veteran did not, however, return the completed form.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   In this case, the information that would have been provided on a completed VA Form 21-8940 would have been relevant to the claim.  The Board recognizes that the Veteran's representative indicated that the Board should request information regarding his employment from the Veteran.  However, since that information would have been included on the VA Form 21-8940 had he completed it, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ.  Additionally, the remand instructions from the June 2014 remand included obtaining a VA opinion regarding whether the Veteran's PTSD symptomatology prevents the Veteran from obtaining or maintaining substantially gainful employment.  The Veteran was afforded a mental status examination in April 2015, which included the requisite information to adequately assess the Veteran's ability to obtain and maintain substantially gainful employment.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The April 2015 report of the VA examination included a review of the Veteran's medical history, including his service treatment records, and an interview and examination of the Veteran.  The examination report also provides sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's PTSD.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  Additionally, the Board recognizes the statement provided by the Veteran's representative in August 2016.  Specifically, the Veteran's representative asserted that the VA examination conducted in April 2015 was inadequate because the examiner did not provide an opinion or rationale as to whether or not the Veteran was unable to work due to his service-connected PTSD.  The Board is cognizant of the representative's complaints; however, a review of the VA examination reports shows that adequate examinations were conducted and that the information provided was adequate for purposes of determining the occupational impairment caused by the Veteran's PTSD.  Additionally, the Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  Further, the examination was based on an objective and correct reading of the medical record.  Thus, the examination and opinion is sufficient to decide the claim. 
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  TDIU

In its June 2014 decision, the Board amended the issues on appeal to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).    

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned. If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16 (a) (2016).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16 (a) (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16 (a) (2016). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, service connection has been in effect for PTSD, evaluated as 70 percent disabling from August 12, 2009.  Therefore, the Board finds that the Veteran's service-connected PTSD meets the schedular criteria for a TDIU for the entire period on appeal.  38 C.F.R. § 4.16 (a) (2016). 

After careful consideration of the evidence set forth above, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's PTSD does not prevent him from securing and following substantially-gainful employment. 

VA mental health treatment records dated from April 2009 to July 2010 show that the Veteran has continued to receive treatment for his PTSD symptoms.  Treatment records show he reported ongoing symptoms of depression, difficulty sleeping, anxiety, irritability, trouble with social and working relationships, and depressed mood.

The Veteran was afforded a VA Social and Industrial history examination in October 2009.  At that time, he described the traumatic experiences from his service.  He reported having difficulty finding work and keeping jobs due to his irritability, temperament, and various triggers including smells and loud noises.  He reported feelings of depression and indicated that he has no motivation or interest in doing things or engaging in relationships.

In December 2011, the Veteran was afforded another VA examination to determine the severity of his PTSD symptoms.  The examiner indicated that the Veteran's symptoms made it difficult for him to adapt to stressful circumstances, including work or a work-like setting.  

During his August 2012 videoconference hearing, the Veteran reported that his PTSD impacts his ability to work insofar as he is irritable and does not work well with others.  He described having outbursts at coworkers and his boss.  The Veteran denied that his PTSD symptoms prevented him from going to work.  He also reported that he is easily distracted at work.  The Veteran reported that he was not working at the time of his hearing.  

Finally, during the April 2015 VA examination, the Veteran was working as a mechanic and it was noted that he had to be left in isolation and could not be bothered or he would get angry and verbally aggressive.  The examiner noted that one such occurrence had happened with his boss but that the issue had been worked out.  He reported that he could not work around other people.  He also denied friends, but he stated that he could sometimes talk to another veteran who worked at his shop.  

As already discussed, the evidence of record shows that the Veteran has been gainfully employed for periods of time throughout the appeal.  The Board does not have a full employment history because the Veteran did not return a completed VA Form 21-8940.  The Veteran reported at his April 2015 VA examination that he was still working as a mechanic.  The Veteran reported interpersonal issues throughout his appeal.  However, the issue is not whether the Veteran has difficulty working, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence does not credibly show that the Veteran cannot perform the acts required by employment due to his service-connected PTSD.

There is no credible and persuasive evidence that the Veteran's PTSD would prevent him from utilizing the foregoing skills to do work of the nature he has discussed.  While the Veteran's PTSD may limit his abilities to interact with the public and coworkers, the Board is able to envision many substantially-gainful jobs that the Veteran would be capable of performing.  For example, the Veteran currently works as a mechanic, and aside from limiting his interaction with others, he has not reported any incidents of being unable to complete his duties. Moreover, the Board notes that no VA examiner has found that the Veteran is unable to secure and follow substantially-gainful employment.  To this end, the Board notes that the April 2015 examiner found that the Veteran would be unpleasant to work with, but she did not find that the Veteran's symptoms would preclude him from working.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU. Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

ORDER

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


